Title: To George Washington from the Leyden Poetical Society, 29 July 1789
From: Leyden Poetical Society
To: Washington, George



Sir,
Leyden in Holland 29th July 1789.

Suffer that persons unknown to your Excellency may offer the just tribute of their respect, and to explain the nature of a composition which we send from a distant part of the globe.
Upwards of twenty years a Society has exsisted in this city, for the purpose of promoting and cultivating poetry and the Dutch Lenguage, consisting of a respectable number of the lovers of both. it is customary with us to offer annually a gold medal as a token of honor, to the Poet who shall deliver the best piece of Poetry on any Subject proposed by the Society the choise of which is mostly intended to promote Virtue and the love of liberty.
The love of ones country, was one of those subjects, and it appeared that its influence directed the Poetical vein in the happy execution of such an elevated Subject; the Society received nothing but masterpieces truly calculated by describing the nature of this noble Virtue to nourish the same in unprejudiced Hearts. they were anxious to cultivate this blessed influence thro’ the power of Illustrous examples—and requested therefore by the usual proposals on a new Subject the Picture of a Patriotic Hero, the glory of the past century M: Adriaansz de Ruyter; But at the same time, the Society offered an extraordinary medal to be given as a token of honor to the person who should compose the best Eulogy on him who is the glory of the

present age and who will be revered by future generations as the patron of magnanimity & Heroism George Washington.
Success crowned the undertaking, the Batavian Hero was exhibited in a masterly manner through our famous Poet Feith[.] Several persons of character and abilities, devoted their Songs to the Hero of America, from among the number of those valuable productions, two are selected as deserving the price. they are published in the works of the Society and received by the whole nation with the fullest approbation[.] But however pleasing their success was to those who made the proposition, their satisfaction was still imperfect, when the Illustrous person himself whose merits they endeavoured to immortalize was ignorant of their Zeal. a Work in its views and execution justly calculated to exculpate us from the blame which rests on the people of the Netherland in their late unfortunate Struggle and to serve as a full proof to shew, that, at least Some of us yet retain Sentiments of true unextinguished magnanimity.
In consequence of this desire it was Resolved, at the last general assembly of the Society, on a proposal of the directors, to have the said two Poems printed separately in order to be presented to your Excellency in the form of the hereby joined copy—on which occasion our president Loncq delivered the following address

You know the Hero who in the north
Was the Scourg of Albion
whose name was revered by the whole Universe
the Immortal Washington
the Subduer of Tyranny
who at the end of his glorious Struggle
displayed his magnanimity
Crowned with Laurels on every occasion.
he liberated America from slavery
and established its Independence for ever


You know the two excellent poems
crowned by us to the glory of this Hero
Netherland was in rapture with the tune
and Netherland was grate full to us.
But on those free and happy shores

were gratefull offrings are burning
there the Song of Batavians is unknown
And he for whom Tyranny trembled
the Hero estemed and beloved every were
Is still unacquainted with our sacred reverence


But Soon he will know our Sincerity
to this Virtuous Son of liberty
we soon shall offer these poems
as a sacred sacrifice
Surely by reading his deserved glory
the Sacrifice will be pleasing to him
than she proceed from a love to liberty
this love enflamed his Breast
this love made him a Hero
and immortalized his glorious name.

This will Suffice to acquaint your Excellency with the nature of these poems; The Sentiments which we profess, are expressed in the written dedication which is to be found in the book itself and those sentiments only can give value to such a trifling offer. they are accompanied with the most fervant prayers that your Excellency may be supported in the eminent Station to which you are chosen by the voice of millions of your fellow citizens, the blessings of the almighty rest on your undertakings, and may your Excellency during the carrier of a long, happy and glorious life, enjoy the fruits of his magnanimous endeavours, the establishment and the prosperity of a free and happy nation.
We remain with the purest respect and the most humble veneration Sir Your Excellencys most obedient humble servants

the Protectors and Directors of the Poetical Society having for motto Knowledge is acquired thro’ Industry.

